UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0981 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund December 31, 2012 (Unaudited) Common Stocks99.6% Shares Value ($) Coal & Consumable Fuels2.1% CONSOL Energy 7,820 251,022 Peabody Energy 9,350 248,803 Construction & Engineering1.2% Fluor 4,890 Construction Materials3.4% Eagle Materials 9,430 551,655 Vulcan Materials 5,250 273,262 Diversified Chemicals1.8% Eastman Chemical 6,350 Diversified Metals & Mining1.7% Globe Specialty Metals 18,190 250,113 Prospect Global Resources 109,080 a,b 158,166 Exchange-Traded Funds1.4% SPDR Gold Trust 2,050 b Fertilizers & Agricultural Chemicals1.2% Agrium 3,020 Gold7.8% Agnico-Eagle Mines 7,470 391,486 Franco-Nevada 13,480 770,652 Yamana Gold 42,412 729,911 Integrated Oil & Gas18.6% Chevron 17,030 1,841,624 Exxon Mobil 16,630 1,439,327 Occidental Petroleum 12,240 937,706 Suncor Energy 8,730 287,915 Oil & Gas Drilling4.3% Ensco, Cl. A 7,920 469,498 Helmerich & Payne 4,550 254,846 Transocean 6,914 308,710 Oil & Gas Equipment & Services14.5% Cameron International 6,900 b 389,574 Halliburton 16,296 565,308 National Oilwell Varco 13,510 923,409 Schlumberger 23,760 1,646,330 Oil & Gas Exploration & Production21.0% Cabot Oil & Gas 9,310 463,079 Canadian Natural Resources 10,060 290,432 Concho Resources 2,951 b 237,733 Continental Resources 3,860 b 283,671 EOG Resources 8,350 1,008,597 Marathon Oil 23,380 716,831 Noble Energy 6,580 669,449 Pioneer Natural Resources 4,540 483,919 Range Resources 6,152 386,530 Southwestern Energy 10,260 b 342,787 Whiting Petroleum 4,947 b 214,551 Oil & Gas Refining & Marketing11.8% Anadarko Petroleum 13,990 1,039,597 Marathon Petroleum 6,455 406,665 Phillips 66 13,040 692,424 Valero Energy 20,940 714,473 Oil & Gas Storage & Transportation.8% Spectra Energy 7,550 Paper Products2.3% International Paper 13,870 Precious Metals & Minerals1.6% Silver Wheaton 11,050 Specialty Chemicals1.8% LyondellBasell Industries, Cl. A 7,460 Steel2.3% Nucor 13,000 Total Common Stocks (cost $22,409,208) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $119,555) 119,555 c Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,875) 7,875 c Total Investments (cost $22,536,638) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2012, the value of the fund's securities on loan was $6,525 and the value of the collateral held by the fund was $7,875. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31, 2012, net unrealized appreciation on investments was $1,729,287 of which $2,630,410 related to appreciated investment securities and $901,123 related to depreciated investment securities. At December 31, 2012, the cost of investments for federal income tax purpose was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Oil & Gas Exploration & Production 21.0 Integrated Oil & Gas 18.6 Oil & Gas Equipment & Services 14.5 Oil & Gas Refining & Marketing 11.8 Gold 7.8 Oil & Gas Drilling 4.3 Construction Materials 3.4 Paper Products 2.3 Steel 2.3 Coal & Consumable Fuels 2.1 Diversified Chemicals 1.8 Specialty Chemicals 1.8 Diversified Metals & Mining 1.7 Precious Metals & Minerals 1.6 Exchange-Traded Funds 1.4 Construction & Engineering 1.2 Fertilizers & Agricultural Chemicals 1.2 Oil & Gas Storage & Transportation .8 Money Market Investments .5 † Based on net assets. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 20,166,048 - - Equity Securities - Foreign Common Stocks+ 3,640,306 - - Exchange-Traded Funds 332,141 - - Mutual Funds 127,430 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 By: /s/ James Windels James Windels Treasurer Date: February 26, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
